UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               2/11/2020
                                                                       :
FREDDY PERALTA,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :      19-cv-3993 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
ROBERT J. SUTER, JR. ET AL,                                            :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        This case has been randomly reassigned to me for all purposes. It is hereby:

        ORDERED that the parties shall appear for a post-discovery conference on May 11, 2020
at 10:00 a.m. in Courtroom 15C of the U.S. District Court for the Southern District of New York,
500 Pearl Street, New York, New York.

         In advance of the conference and no later than April 27, 2020, any party intending to
move for summary judgment shall file on ECF a letter, not to exceed three pages in length,
setting forth the basis for the anticipated summary judgment motion, including the legal
standards and elements governing the claims at issue. Any party intending to oppose that motion
shall file on ECF a letter, not to exceed three pages in length, setting forth anticipated arguments
in opposition by May 4, 2020. The content and timing for any anticipated motions for summary
judgment will be discussed at the May 11, 2020 status conference.

       The deadline for submission of a Joint Pretrial Order shall be ADJOURNED to August
11, 2020.


        SO ORDERED.

Dated: February 11, 2020                                   __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
